Citation Nr: 0815255	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis, silicosis, and chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran provided testimony to the undersigned via a 
videoconference hearing in November 2004.  A copy of the 
transcript has been associated with the file.

This case was previously remanded by the Board for additional 
development in June 2005.

In October 2006, the Board denied entitlement to service 
connection for a chronic respiratory disorder, including 
asbestosis and silicosis.  The veteran appealed this 
decision.  In September 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board's October 2006 decision and 
remanded the case to the Board for the purpose of ensuring 
compliance with the June 2005 remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the September 2007 Joint Motion for Remand 
stated that a remand was necessary in order to ensure 
compliance with the June 2005 remand instructions.  
Specifically, the Board's June 2005 remand instructed the AMC 
to schedule a VA examination and obtain an etiology opinion 
with respect to the question of whether it is at least as 
likely as not that the veteran has a chronic respiratory 
disorder that is related to his military service.  The Joint 
Motion noted that the January 2006 VA respiratory examination 
report diagnosed COPD but did not offer the requested 
etiology opinion.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous June 2005 remand.  On 
remand, the Board should request an etiology opinion 
addressing the etiology of the veteran's COPD.  

On remand, the veteran should also be advised of the evidence 
and/or information necessary to establish a disability rating 
and effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that includes an explanation as to the 
information and/or evidence needed to 
establish a disability rating and 
effective date for the issue on appeal.

2.  The RO should forward the veteran's 
entire claims file for review by an 
individual with the appropriate 
expertise, preferably by the examiner who 
previously examined the veteran in 
January 2006.  Based on a detailed review 
of the claims folder, the examiner should 
provide an opinion as to whether there is 
a 50 percent chance or greater (as likely 
as not) that any chronic respiratory 
disability, including COPD, is 
etiologically related to his military 
service, to include exposure to break 
pads during service.  In rendering this 
opinion, the examiner should discuss the 
offered in the March 1999 statement from 
Dr. C, the April 2002 statement from Dr. 
M, and the report of the January 2006 VA 
examination.  The rationale for all 
opinions expressed must also be provided.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

